     Case 2:16-cv-00387-JAM-EFB Document 51 Filed 06/16/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMBRI SEAN JOHNSON, Sr.,                          No. 2:16-cv-387-JAM-EFB P
11                       Plaintiff,
12           v.                                          ORDER
13    IBRAHIM, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. On May 5, 2020, the court issued findings and recommendations to

18   dismiss this action because plaintiff failed to oppose or otherwise respond to defendant Ibrahim’s

19   motion to dismiss. ECF No. 49. In his objections to the findings and recommendations, plaintiff

20   states that he needs additional time to respond to the motion. ECF No. 50. Good cause

21   appearing, the court will hold the findings and recommendations in abeyance for another thirty

22   days to allow plaintiff another opportunity to respond to defendant Ibrahim’s motion to dismiss.

23          Accordingly, IT IS ORDERED that plaintiff has 30 days to file a response to defendant

24   Ibrahim’s motion to dismiss. Should plaintiff fail to comply with this order, the findings and

25   recommendations will be submitted to the district judge for consideration.

26   DATED: June 15, 2020.

27

28
